IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0101
                               Filed April 18, 2018


IN THE INTEREST OF N.J., N.J., and M.J.,
Minor Children,

M.J., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan C. Cox, District

Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       Jesse A. Macro Jr. of Macro & Kozlowski, L.L.P., West Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Erin E. Mayfield of Youth Law Center, Des Moines, guardian ad litem for

minor children.

       Brent M. Pattison of Drake Legal Clinic, Des Moines, attorney for Ne.J.



       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                             2


POTTERFIELD, Judge.

         The father appeals the termination of his parental rights to his children

Ne.J., born in November 2004; Na.J., born in March 2007; and M.J., born in May

2011.1        The father’s rights were terminated pursuant to Iowa Code section

232.116(1)(d), (f), and (i) (2017). The father contends termination is not in the best

interests of the children and placement with paternal family members was not

properly considered.

         I.       Background Facts and Proceedings.

         In August 2016, Ne.J. and Na.J. disclosed the father’s sexual abuse. Ne.J.

reported repeated sexual abuse starting at age eight or nine. Na.J. reported

repeated sexual abuse during the past two years. Both sisters report witnessing

the other sister being sexually abused and their brother witnessing their sexual

abuse. M.J. reported being physically abused on a regular basis and witnessing

his two sisters being physically abused. The mother reported witnessing the father

forcing Ne.J. to perform oral sex in 2011.

         All three children were removed and adjudicated children in need of

assistance (CINA) in September. They were placed with a paternal aunt until

January 2017, when the aunt violated a court order by allowing the father’s sister

to talk to Ne.J. about the abuse. The children were then placed in their maternal

grandparents’ custody.

         In April, the court ordered M.J. to be placed in a shelter. The maternal

grandparents were unable to safely care for M.J. due to his mental-health issues,



1
    The mother’s parental rights were also terminated. She does not appeal.
                                         3


and his therapist recommended placement in a shelter.             Later, M.J. was

hospitalized and then placed in foster care. M.J. was placed at various shelters

and foster homes until July 10, when he was placed at Four Oaks, a psychiatric

medical institution for children.

       From May to August, Ne.J. and Na.J. were placed with a foster family to

allow time for their maternal grandparents to learn skills to be able to better meet

their needs. The sisters were returned to their maternal grandparents in August,

and the maternal grandparents are considering adopting all three children.

       In May 2017, the father pled guilty to two counts of assault with intent to

commit sexual abuse against his daughters. The father’s parental rights were

terminated on January 4, 2018 after a hearing held on November 27, 2017.

       The father appeals.

       II.    Standard of Review.

       We review the juvenile court’s decision to terminate parental rights de novo.

In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). “Grounds for termination must be

proven by clear and convincing evidence.” In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). “Our primary concern is the best interests of the child[ren].” Id.

       III.   Discussion.

       The father argues termination is not in the children’s best interests. See

Iowa Code § 232.116(2). We consider “the child’s safety,” “the best placement for

furthering the long-term nurturing and growth of the child,” and “the physical,

mental, and emotional condition and needs of the child.” Id. The father argues

termination is premature because the permanency plan for the children is unknown

and termination would create more instability for the children.
                                          4


       At the time of the termination hearing, the maternal grandparents were

being considered as a possible adoptive home for all the children. Permanent

placement with the paternal grandparents was also a possibility. Termination is

still appropriate when an adoptive home has not been secured. In re T.C., 522
N.W.2d 106, 109 (Iowa Ct. App. 1994).

       In considering the emotional needs of the children, we note termination

gives the children a sense of safety and stability in knowing they will not be

returned to their abusive father. Even if their permanent placements are unsettled,

they can be certain they will not be subject to the abuse of their father.

       The father argues placement with his family members was not properly

considered and termination should not occur until his family is properly considered

because termination extinguishes placement with his family as an option. “When

a court terminates parental rights, there is no statutory preference for placement

with a relative.” In re A.S., 906 N.W.2d 467, 477 (Iowa 2018).

       The Iowa Department of Human Services (DHS) workers testified the

paternal family may still be considered as a potential adoptive placement if the

family agrees to take steps to better support the children.              The record

demonstrates the father’s family was considered as a potential placement but was

not an appropriate home for the children at the time. The children were initially

placed with their paternal great aunt. After reports of family members interrogating

the children regarding their disclosures of sexual abuse, the court ordered any

family member who communicated with the children about the abuse allegations

would be held in contempt. Subsequently, the great aunt allowed the father’s sister
                                          5


to talk to the children about the abuse. The great aunt failed to regularly take the

children to therapy and told the children their therapist was a liar.

       DHS workers also noted the father’s family members did not believe the

children regarding their sexual abuse. Paternal family members were informed of

the importance for the children to be believed and validated. They were asked to

engage in therapy to process the sexual abuse by their son and their struggle to

believe the children.    Paternal family members have not followed through to

educate themselves. Family Safety, Risk, and Permanency workers noted Na.J

and Ne.J. feel they are blamed for their removal and not believed by their father’s

side of the family.

       Termination is in the best interests of the children, and the district court did

consider placement with the father’s family. We affirm the district court.

       AFFIRMED.